DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-55 were originally presented and in the preliminary amendment filed on September 11, 2019 claims 1-55 were cancelled; and claims 56-74 were added. No new matter was added. Accordingly, claims 56-74, as filed in the preliminary amendment, are currently pending and subject to the following Non-Final Action on the merits. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Patent Application No. KR10-2017-0032620, filed on March 15, 2017.
Information Disclosure Statements
The information disclosure statement (IDS), submitted on September 11, 2019, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 56-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 56, 67, and 74, the claims recite “a bank account associated with the respective member ID.” Yet, there is insufficient antecedent basis for “the respective member ID.” Examiner acknowledges the claims recite “a plurality of member identifications (IDs), however, the respective member ID is not analogous to a plurality of member IDs. For examination purposes, the claims will be interpreted hereinafter as reciting “a bank account associated with a respective member ID.” 
Regarding claims 57-66 and 68-73, the claims are rejected by virtue of their dependency upon the rejected base claims, i.e., independent claims 56 and 67. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 56–74 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.

35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 56-74 are directed to a method, i.e., a process. Accordingly, claims 56-74 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 56, the claim, under its broadest reasonable interpretation, recites an abstract idea of coordinating the sharing of travel accommodations. Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the independent claims recite a method of organizing human activity:
providing…accommodation sharing service; 
…storing information on a plurality of lodgings; 
receiving accommodation requests…each of the accommodation requests including information indicating at least one of the plurality of lodgings; 
forming an accommodation sharing candidate group based on the accommodation requests, said accommodation sharing candidate group being identified by a group identification (ID), said group ID being associated with a plurality of member identifications (IDs), and said plurality of member IDs identifying two or more of the plurality of clients, wherein the forming an accommodation sharing candidate group comprises storing member information associated with each of the plurality of member IDs, said member information associated with each of the plurality of member IDs including information on an opening date and time for a lodging offered for rental, a closing date and time for the lodging offered for rental, an opening date and time for a lodging to be rented, a closing date and time for the lodging to be rented, an opening date and time penalty charge for the lodging offered for 3rental, a closing date and time penalty charge for the lodging offered for rental, an opening date and time penalty charge for the lodging to be rented, and a closing date and time penalty charge for the lodging to be rented, and said member information associated with each of the plurality of member IDs further including information on a bank account associated with the respective member ID;
setting the accommodation sharing candidate group as an accommodation sharing group in response to confirming online that for each of the plurality of member IDs, the closing date and time penalty charge for the respective lodging offered for rental and the opening date and time penalty charge for the respective lodging to be rented are deposited to a bank account designated by an administrator; and 
if an alarm message is not received from…a particular member ID associated with the group ID of the accommodation sharing group within a predetermined period of time from the closing date and time for the respective lodging offered for rental, said alarm message notifying that the respective lodging offered for rental is closed, and if a message including identification information identifying the particular member ID is received from an administrator…or a message including administrator identification information is received from the…particular member ID, controlling the closing date and time penalty charge for the respective lodging offered for rental to be deposited online to the bank account associated with the particular member ID.
For example, “providing accommodation sharing services…that can alleviate the burden of paying costly lodging expenses by enabling the sharing of lodgings/lodging facilities among travelers” are at least related to “fundamental economic practices” and ”commercial interactions” in the travel industry. (PG Pub Specification, ¶¶ [0004]). Moreover, the claimed limitations recite transactional/commercial relationships between travel agents and travelers, e.g., a travel agent receiving and managing accommodation requests from a group of travelers. Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a (d) thru (f) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 56, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claim 67, aside from reciting “controlling the opening date” the claim share analogous limitations to those previously analyzed in Step 2A—Prong I above for claim 56. Accordingly, claim 67 recites an abstract idea for the same reasons as presented in Step 2A—Prong I for claim 56 and has been evaluated in Step 2A—Prong II below. 
Regarding independent claim 74, the claim, under its broadest reasonable interpretation, recites an abstract idea of coordinating the sharing of travel accommodations. Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the independent claims recite a method of organizing human activity:
…providing a…accommodation sharing service; 
…storing information on a plurality of lodgings; 
receiving accommodation requests…each of the 11accommodation requests including information indicating at least one of the plurality of lodgings; 
forming an accommodation sharing candidate group based on the accommodation requests, said accommodation sharing candidate group being identified by a group identification (ID), said group ID being associated with a plurality of member identifications (IDs), and said plurality of member IDs identifying two or more of the plurality of clients, wherein the forming an accommodation sharing candidate group comprises storing member information associated with each of the plurality of member IDs, said member information associated with each of the plurality of member IDs including information on an arrangement/equipment defect penalty charge for a lodging offered for rental, an arrangement/equipment defect penalty charge for a lodging to be rented, and a bank account associated with the respective member ID; 
setting the accommodation sharing candidate group as an accommodation sharing group in response to confirming online that for each of the plurality of member IDs, the arrangement/equipment defect penalty charge for the respective lodging to be rented is deposited to a bank account designated by an administrator; and 
if an alarm message is received from…a particular member ID associated with the group ID of the accommodation sharing group, said alarm message notifying that a defect is present in an arrangement or equipment of the respective lodging to be rented, and if a message including identification information identifying the particular member ID is received from an administrator…or a message including administrator identification information is received from…the particular member ID, controlling the 12arrangement/equipment defect penalty charge for the respective lodging to be rented to be deposited online to the bank account associated with the particular member ID.
For example, “providing accommodation sharing services…that can alleviate the burden of paying costly lodging expenses by enabling the sharing of lodgings/lodging facilities among travelers” are at least related to “fundamental economic practices” and ”commercial interactions” in the travel industry. (PG Pub Specification, ¶¶ [0004]). Moreover, the claimed limitations recite transactional/commercial relationships between travel agents and travelers, e.g., a travel agent receiving and managing accommodation requests from a group of travelers. Furthermore, the limitations in (d) thru (f) above cover purely mental processes. Accordingly, for the same reasons as presented in Step 2A—Prong I for claim 56, claim 74 recites an abstract idea and has been evaluated in Step 2A—Prong II below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 56, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a web platform,” (ii) preparing a database,” (iii) “a plurality of clients,” and (iv) “an administrator terminal,” under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality such that they do not transform the exception into a patent eligible application. For example, the specification recites (i) as being implemented by a web server in communication with clients and administrator terminals utilizing web browsers over a communication network a computer system. (PG Pub Specification, Fig. 1: web server 100, clients 120, and administrator terminal 130, and communication network 130). The specification further recites (ii) as preparing a database to store information and the database “may be embodied by a disk drive, a magnetic disk, an optical disk or any other appropriate memory devices.” (PG Pub Specification, ¶¶ [0083] and [0095]). The specification further recites (iii) “may include a desktop or laptop PC having a wireless LAN module and/or a wired LAN module, a portable terminal such as a tablet PC, a notebook, a notepad, etc., a wide range of handheld based wireless communication devices such as a smart phone, etc., a workstation, a smart TV such as an Internet Protocol Television (IPTV), an Internet television, a terrestrial TV, a cable TV, etc., but is not limited thereto.”  (PG Pub Specification, ¶ [0079]). The specification further recites (iv) “may be a terminal operated in travel areas where the travelers, who subscribed to a web service according to an example of the disclosed technology, are traveling, i.e., areas near the places where the lodgings/lodging facilities are located. The administrator terminal 130 may be a terminal carried by an administrator who is operating the web server 100 or persons under the administrator's control, and may be used in transmitting a message including identification information that the traveler inputs to identify himself. The administrator terminal 130 may include a portable terminal such as a tablet PC, a notebook, a notepad, etc. and a wide range of handheld based wireless communication devices such as a smart phone, etc., but is not limited thereto.” (PG Pub Specification, ¶ [0079]).
Consequently, although the additional elements (i) thru (iv) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, comparing, analyzing and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements, i.e., (i) thru (iv), amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 56 is not integrated into a practical application. Consequently, claim 56 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 67, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 56. Moreover, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 56. Accordingly, claim 67 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 74, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 56. Accordingly, claim 74 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 56, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed (i) thru (iv), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 56 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 67, as stated in Step 2A—Prong II the claim does not disclose any additional elements other than those analyzed in claim 56. Accordingly, for the same reasons a provided in Step 2B for claim 56, independent claim 67 is ineligible subject matter under 35 U.S.C. § 101. 
Regarding independent claim 74, as stated in Step 2A—Prong II the claim does not disclose any additional elements other than those analyzed in claim 56. Accordingly, for the same reasons a provided in Step 2B for claim 56, independent claim 74 is ineligible subject matter under 35 U.S.C. § 101. 
Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 57-66 and 68-73, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” Although dependent claims 57-66 and 68-73 further refine the abstract idea of their respective base claim(s), the claims do not recite any additional element(s) other than those previously analyzed in their respective base claim(s). For example:
Claims 57 recites wherein the controlling the closing date and time penalty charge for the respective lodging offered for rental to be deposited online to the bank account 4associated with the particular member ID comprises transmitting, to the administrator terminal, a command message commanding to visit the respective lodging offered for rental if the alarm message is not received from the client identified by the particular member ID associated with the group ID of the accommodation sharing group within the predetermined period of time from the closing date and time for the respective lodging offered for rental;
Claim 58 recites wherein the lodging to be rented is a lodging offered by a client identified by any one member ID of the plurality of member IDs, and the information on the plurality of lodgings comprises information on the lodging offered for rental and information on the lodging to be rented;
Claim 59 recites further comprising: transmitting, to a client identified by each of the plurality of member IDs, a guidance message for requesting to deposit the opening date and time penalty charge for the respective lodging offered for rental and the closing date and time penalty charge for the respective lodging to be rented to the bank account designated by the administrator
Claim 60 recites further comprising: if an alarm message is not received from the client identified by the particular member ID within a predetermined period of time from the opening date and time for the respective lodging to be rented, said alarm message notifying that the respective lodging to be rented is opened from the opening date and time for the respective lodging to be rented, and if a message including the identification information identifying the particular member ID is received from the administrator terminal or a message 5including the administrator identification information is received from the client identified by the particular member ID, controlling the opening date and time penalty charge for the respective lodging to be rented to be deposited online to the bank account associated with the particular member ID;
Claim 61 recites wherein the forming an accommodation sharing candidate group based on the accommodation requests comprises receiving, from at least one of the two or more clients respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental;
Claim 62 recites wherein the forming an accommodation sharing candidate group based on the accommodation requests comprises receiving, from at least one of the two or more clients respectively identified by the plurality of member IDs, information on the opening date and time penalty charge for the respective lodging offered for rental;
Claim 63 recites wherein the receiving, from each of the two or more clients respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental comprises providing, to each of the two or more clients respectively identified by the plurality of member IDs, information on a lodging fee for at least one nearby lodging facility located within a predetermined distance from the respective lodging offered for rental;
Claim 64 recites wherein the receiving, from each of the two or more 6clients respectively identified by the plurality of member IDs, information on the opening date and time penalty charge for the respective lodging offered for rental comprises providing, to each of the two or more clients respectively identified by the plurality of member IDs, information on a lodging fee for at least one nearby lodging facility located within a predetermined distance from the respective lodging offered for rental;
Claim 65 recites wherein the identification information identifying the particular member ID is any one selected from the group consisting of a password identifying the particular member ID, fingerprint information identifying the particular member ID, blood vessel information identifying the particular member ID, iris information identifying the particular member ID, retina information identifying the particular member ID, voice information identifying the particular member ID, image information identifying the particular member ID, signature information identifying the particular member ID, text information identifying the particular member ID, sound information identifying the particular member ID, and encryption information obtained by encrypting the password identifying the particular member ID, the fingerprint information identifying the particular member ID, the blood vessel information identifying the particular member ID, the iris information identifying the particular member ID, the retina information identifying the particular member ID, the voice information identifying the particular member ID, the image information identifying the particular member ID, the signature information identifying the particular member ID, the text information identifying the particular member ID or the sound information identifying the particular member ID;
Claim 66 recites wherein the accommodation sharing candidate group is 7one of a one hop lodging candidate group for one hop accommodation sharing, a two hop lodging candidate group for two hop accommodation sharing, and a three hop lodging candidate group for three hop accommodation sharing;
Claim 68 recites wherein the controlling the opening date and time penalty charge for the respective lodging to be rented to be deposited online to the bank account associated with the particular member ID comprises transmitting, to the administrator terminal, a command message commanding to visit the respective lodging to be rented if the alarm message is not received from the client identified by the particular member ID associated with the group 9ID of the accommodation sharing group within the predetermined period of time from the opening date and time for the respective lodging to be rented;
Claim 69 recites wherein the lodging to be rented is a lodging offered by a client identified by any one member ID of the plurality of member IDs, and the information on the plurality of lodgings comprises information on the lodging offered for rental and information on the lodging to be rented;
Claim 70 recites further comprising: transmitting, to a client identified by each of the plurality of member IDs, a guidance message for requesting to deposit the opening date and time penalty charge for the respective lodging offered for rental and the closing date and time penalty charge for the respective lodging to be rented to the bank account designated by the administrator;
Claim 71 recites further comprising: if an alarm message is not received from the client identified by the particular member ID within a predetermined period of time from the closing date and time for the respective lodging offered for rental, said alarm message notifying that the respective lodging offered for rental is closed from the closing date and time for the respective lodging offered for rental, and if a message including the identification information identifying the particular member ID is received from the administrator terminal or a message including the administrator identification information is received from the client identified by the particular member ID, controlling the closing date and time penalty charge for the respective lodging offered for rental to be deposited online to the bank account associated 10with the particular member ID;
Claim 72 recites wherein the forming an accommodation sharing candidate group based on the accommodation requests comprises receiving, from at least one of the two or more clients respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental;
Claim 73 recites wherein the receiving, from each of the two or more clients respectively identified by the plurality of member IDs, information on the closing date and time penalty charge for the respective lodging offered for rental comprises providing, to each of the two or more clients respectively identified by the plurality of member IDs, information on a lodging fee for at least one nearby lodging facility located within a predetermined distance from the respective lodging offered for rental.
Accordingly, claims 57-66 and 68-73, when viewed as a whole and ordered combination, further refine the abstract idea as disclosed in their respective base claims by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to their respective base claims. Consequently, dependent claims 57-66 and 68-73 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Dependent Claims Step 2B:
Regarding dependent claims 57-66 and 68-73, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the dependent claims 57-66 and 68-73 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Blecharczyk et al., Pat. No. US 10,467,553 (Reference A of the attached PTO-892) relates to automated determination of booking availability for user sourced accommodations; 
Lettovsky et al., Pub. No. US 2005/0033614 (Reference B of the attached PTO-892) relates to coordinating travel itineraries; 
Subramanian et al., Pub. No. US 2009/0276154 (Reference C of the attached PTO-892) relates to coordinating group travel among mobile devices; 
Geraci et al., Pat. No. US 9,704,109 (Reference D of the attached PTO-892) relates to community travel booking;
Hentschel et al., Pub. No. 2005/0154620 (Reference E of the attached PTO-892) relates to an online group reservation system; 
Mandelbaum, Pub. No. US 2014/0019176 (Reference F of the attached PTO-892) relates to searching and booking a complete travel itinerary; and 
Gove, Pub. No. US 2006/0206363, (Reference G of the attached PTO-892) relates to group travel planning, optimization, synchronization and coordination software tool and processes for travel arrangements for transportation and lodging for multiple people from multiple geographic locations, domestic and global, to a single destination or series of destinations;
Vaughan et al., Pub. No. 2015/0242835 (Reference H of the attached PTO-892) relates to correlating transactions for an aggregated electronic transaction in association with split payment operations;
Sher, Pub. No. 2018/0322597 (Reference I of the attached PTO-892) relates to a decentralized cryptographic real estate transaction assistance system and method; and 
Walker et al., Pat. No. 7,415,425 (Reference J of the attached PTO-892) relates to systems and methods wherein a security deposit facilitates a transaction in which a benefit is applied in exchange for performance of a task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628